DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed April 25, 2022 has been entered. 
Claims 3 and 16-17 have been canceled. 
Claims 21-22 have been added.
Claims 1-2, 4-15 and 18-22 are pending in this application. 

Allowable Subject Matter
Claims 1-2, 4-15 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Ratnam et al. (U.S. Patent Application Publication No. 2014/0160845 A1) discloses: An apparatus (memory system 104), comprising: 
an error read flow component (controller 108) resident on a memory sub-system (memory devices 110-1, . . . , 110-C) and configured to: 
cause performance of a plurality of read recovery operations on a group of memory cells that are programmed or read together, or both; 
determine whether a particular read recovery operation invoking the group of memory cells was successful; and 
cause a counter corresponding to each of the plurality of read recovery operations to be incremented in response to a determination that the particular read recovery operation invoking the group of memory cells was successful
(Paragraph 0027]: “According to a number of embodiments of the present disclosure, the controller 108 can be configured to read data from a group of memory cells (e.g., a physical page of memory cells) of a memory array a plurality of times with a respective plurality of discrete read signals each having a different magnitude. The controller 108 (e.g., via error correction circuit 112) can error correct the data read from the group of memory cells with the plurality of discrete read signals and set one of the plurality of discrete read signals as a default read signal based at least in part on the error correction. After each reading and error correction, the controller 108 can store a number of errors corrected for the data read with each respective read signal in the error correction memory 114. In some embodiments, the controller 108 can set as the default, the read signal that results in the fewest errors based at least in part on the error correction results stored in the error correction memory 114. The data read from the group of memory cells can include user data (e.g., as opposed to test data from a known test data pattern). Such embodiments can be beneficial in reducing time used by writing test data and/or reducing wear on the memory 110-1, . . . 110-C from a number of program/erase cycles associated with writing test data. The data can be read, for the purposes of setting a default read signal, as a test operation (although reading user data rather than separately written test data). The test operation can be performed during idle time of the memory apparatus 110-1 . . . 110-C from which the data is read. Idle time can include time during which host operations are not being performed with respect to the memory device 110-1, . . . 110-C.”
Paragraph [0048]: “The data read from the group of memory cells using the plurality of lower page discrete read signals, for example at least one codeword, can be error corrected. One of the first plurality of discrete read signals can be set as a default read signal for the lower page of data based at least in part on the error correction. A number of errors corrected during error correction after each reading of the group of memory cells for each of the plurality of discrete read signals can be counted (for those discrete read signals that do not result in an uncorrectable error) and compared to set one of the discrete read signals as a default read signal based at least in part on the comparison (e.g., one of the discrete read signals that results in the fewest number of errors). Such a process can be repeated with different pluralities of discrete read signals to set default read signal magnitudes for each of read signals 450-1 and 450-3. For example, first upper page data from the group of memory cells can be read with each of a second plurality of discrete read signals (e.g., in the range of read signal 450-1). The first upper page data read from the group can be error corrected for each reading thereof and one of the second plurality of discrete read signals can be set as a default for the first upper page based at least in part on the error correction. Second upper page data can be read from the group of memory cells with each of a third plurality of discrete read signals (e.g., in the range of read signal 450-3). Error correction can be performed for each reading thereof and one of the third plurality of discrete read signals can be set as the default for the second upper page of data based at least in part on the error correction.”
The Examiner finds the controller 108 reading data from a group of memory cells (e.g., a physical page of memory cells) of a memory array a plurality of times with a respective plurality of discrete read signals each having a different magnitude as disclosed in Ratnam teaches the claimed “cause performance of a plurality of read recovery operations on a group of memory cells that are programmed or read together, or both”.
The Examiner further finds the controller 108 (e.g., via error correction circuit 112) error correcting the data read from the group of memory cells with the plurality of discrete read signals, and storing a number of errors corrected for the data read with each respective read signal (i.e., those discrete read signals that do not result in an uncorrectable error) in the error correction memory 114 as disclosed in Ratnam teaches the claimed “determine whether a particular read recovery operation invoking the group of memory cells was successful; and cause a counter corresponding to each of the plurality of read recovery operations to be incremented in response to a determination that the particular read recovery operation invoking the group of memory cells was successful.” Specifically, the Examiner finds counting of the number of errors corrected during error correction after each reading of the group of memory cells for each of the plurality of discrete read signals teaches the claimed “cause a counter corresponding to each of the plurality of read recovery operations to be incremented in response to a determination that the particular read recovery operation invoking the group of memory cells was successful”.).
However, the Examiner finds Ratnam does not teach or suggest the claimed “apparatus, comprising: an error read flow component resident on a memory sub-system and configured to: cause performance of a plurality of read recovery operations on a group of memory cells that are programmed or read together, or both; determine whether a particular read recovery operation invoking the group of memory cells was successful; cause a counter corresponding to each of the plurality of read recovery operations to be incremented in response to a determination that the particular read recovery operation invoking the group of memory cells was successful; and performing a redundant array of independent disk (RAID) recovery operation is performed on the group of memory cells after determining the particular read recovery operation invoking a managed unit was unsuccessful.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding claim 7, Ratnam et al. (U.S. Patent Application Publication No. 2014/0160845 A1) discloses: A system (memory system 104), comprising: 
a memory sub-system (memory devices 110-1, . . . , 110-C); 
a processing device (controller 108) within the memory sub-system (memory devices 110-1, . . . , 110-C), wherein the processing device is configured to perform one or more memory operations comprising: 
initiating performance of a plurality of read recovery operations on a group of memory cells comprising a plurality of codewords; 
determining, for each of the plurality of read recovery operations, whether a particular read recovery operation was successful; . . .
and causing a counter corresponding to the particular read recovery operation to be incremented in response to a determination that the particular read recovery operation invoking the group of memory cells was successful
(Paragraph 0027]: “According to a number of embodiments of the present disclosure, the controller 108 can be configured to read data from a group of memory cells (e.g., a physical page of memory cells) of a memory array a plurality of times with a respective plurality of discrete read signals each having a different magnitude. The controller 108 (e.g., via error correction circuit 112) can error correct the data read from the group of memory cells with the plurality of discrete read signals and set one of the plurality of discrete read signals as a default read signal based at least in part on the error correction. After each reading and error correction, the controller 108 can store a number of errors corrected for the data read with each respective read signal in the error correction memory 114. In some embodiments, the controller 108 can set as the default, the read signal that results in the fewest errors based at least in part on the error correction results stored in the error correction memory 114. The data read from the group of memory cells can include user data (e.g., as opposed to test data from a known test data pattern). Such embodiments can be beneficial in reducing time used by writing test data and/or reducing wear on the memory 110-1, . . . 110-C from a number of program/erase cycles associated with writing test data. The data can be read, for the purposes of setting a default read signal, as a test operation (although reading user data rather than separately written test data). The test operation can be performed during idle time of the memory apparatus 110-1 . . . 110-C from which the data is read. Idle time can include time during which host operations are not being performed with respect to the memory device 110-1, . . . 110-C.”
Paragraph [0048]: “The data read from the group of memory cells using the plurality of lower page discrete read signals, for example at least one codeword, can be error corrected. One of the first plurality of discrete read signals can be set as a default read signal for the lower page of data based at least in part on the error correction. A number of errors corrected during error correction after each reading of the group of memory cells for each of the plurality of discrete read signals can be counted (for those discrete read signals that do not result in an uncorrectable error) and compared to set one of the discrete read signals as a default read signal based at least in part on the comparison (e.g., one of the discrete read signals that results in the fewest number of errors). Such a process can be repeated with different pluralities of discrete read signals to set default read signal magnitudes for each of read signals 450-1 and 450-3. For example, first upper page data from the group of memory cells can be read with each of a second plurality of discrete read signals (e.g., in the range of read signal 450-1). The first upper page data read from the group can be error corrected for each reading thereof and one of the second plurality of discrete read signals can be set as a default for the first upper page based at least in part on the error correction. Second upper page data can be read from the group of memory cells with each of a third plurality of discrete read signals (e.g., in the range of read signal 450-3). Error correction can be performed for each reading thereof and one of the third plurality of discrete read signals can be set as the default for the second upper page of data based at least in part on the error correction.”
The Examiner finds the controller 108 reading codewords from a group of memory cells of a memory array a plurality of times with a respective plurality of discrete read signals each having a different magnitude as disclosed in Ratnam teaches the claimed “initiating performance of a plurality of read recovery operations on a group of memory cells comprising a plurality of codewords”.
The Examiner further finds the controller 108 (e.g., via error correction circuit 112) error correcting the codewords from the group of memory cells with the plurality of discrete read signals, and storing a number of errors corrected for the data read with each respective read signal (i.e., those discrete read signals that do not result in an uncorrectable error) in the error correction memory 114 as disclosed in Ratnam teaches the claimed “determining, for each of the plurality of read recovery operations, whether a particular read recovery operation was successful; . . . and causing a counter corresponding to the particular read recovery operation to be incremented in response to a determination that the particular read recovery operation invoking the group of memory cells was successful.” Specifically, the Examiner finds counting of the number of errors corrected during error correction after each reading of the group of memory cells for each of the plurality of discrete read signals teaches the claimed “causing a counter corresponding to the particular read recovery operation to be incremented in response to a determination that the particular read recovery operation invoking the group of memory cells was successful”.).
However, the Examiner finds Ratnam does not teach or suggest the claimed “system, comprising: a memory sub-system; a processing device within the memory sub-system, wherein the processing device is configured to perform one or more memory operations comprising: initiating performance of a plurality of read recovery operations on a group of memory cells comprising a plurality of codewords; determining, for each of the plurality of read recovery operations, whether a particular read recovery operation was successful; performing a redundant array of independent disk (RAID) recovery operation for each unsuccessful read recovery operation; and causing a counter corresponding to the particular read recovery operation to be incremented in response to a determination that the particular read recovery operation invoking the group of memory cells was successful.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 7 as allowable over the prior art.  

Regarding claim 15, Ratnam et al. (U.S. Patent Application Publication No. 2014/0160845 A1) discloses: A method, comprising: 
performing a plurality of read recovery operations on a managed unit (controller 108) of memory (memory devices 110-1, . . . , 110-C) comprising a plurality of codewords; 
determining for each of the plurality of read recovery operations, whether a particular read recovery operation invoking a group of memory cells that are programmed together or read together, or both was successful; and 
incrementing a counter corresponding to the particular read recovery operation in response to a determination that the particular read recovery operation invoking the group of memory cells was successful
 (Paragraph 0027]: “According to a number of embodiments of the present disclosure, the controller 108 can be configured to read data from a group of memory cells (e.g., a physical page of memory cells) of a memory array a plurality of times with a respective plurality of discrete read signals each having a different magnitude. The controller 108 (e.g., via error correction circuit 112) can error correct the data read from the group of memory cells with the plurality of discrete read signals and set one of the plurality of discrete read signals as a default read signal based at least in part on the error correction. After each reading and error correction, the controller 108 can store a number of errors corrected for the data read with each respective read signal in the error correction memory 114. In some embodiments, the controller 108 can set as the default, the read signal that results in the fewest errors based at least in part on the error correction results stored in the error correction memory 114. The data read from the group of memory cells can include user data (e.g., as opposed to test data from a known test data pattern). Such embodiments can be beneficial in reducing time used by writing test data and/or reducing wear on the memory 110-1, . . . 110-C from a number of program/erase cycles associated with writing test data. The data can be read, for the purposes of setting a default read signal, as a test operation (although reading user data rather than separately written test data). The test operation can be performed during idle time of the memory apparatus 110-1 . . . 110-C from which the data is read. Idle time can include time during which host operations are not being performed with respect to the memory device 110-1, . . . 110-C.”
Paragraph [0048]: “The data read from the group of memory cells using the plurality of lower page discrete read signals, for example at least one codeword, can be error corrected. One of the first plurality of discrete read signals can be set as a default read signal for the lower page of data based at least in part on the error correction. A number of errors corrected during error correction after each reading of the group of memory cells for each of the plurality of discrete read signals can be counted (for those discrete read signals that do not result in an uncorrectable error) and compared to set one of the discrete read signals as a default read signal based at least in part on the comparison (e.g., one of the discrete read signals that results in the fewest number of errors). Such a process can be repeated with different pluralities of discrete read signals to set default read signal magnitudes for each of read signals 450-1 and 450-3. For example, first upper page data from the group of memory cells can be read with each of a second plurality of discrete read signals (e.g., in the range of read signal 450-1). The first upper page data read from the group can be error corrected for each reading thereof and one of the second plurality of discrete read signals can be set as a default for the first upper page based at least in part on the error correction. Second upper page data can be read from the group of memory cells with each of a third plurality of discrete read signals (e.g., in the range of read signal 450-3). Error correction can be performed for each reading thereof and one of the third plurality of discrete read signals can be set as the default for the second upper page of data based at least in part on the error correction.”
The Examiner finds the controller 108 reading codewords from a group of memory cells of a memory array a plurality of times with a respective plurality of discrete read signals each having a different magnitude as disclosed in Ratnam teaches the claimed “performing a plurality of read recovery operations on a managed unit of memory comprising a plurality of codewords”.
The Examiner further finds the controller 108 (e.g., via error correction circuit 112) error correcting the codewords from the group of memory cells with the plurality of discrete read signals, and storing a number of errors corrected for the data read with each respective read signal (i.e., those discrete read signals that do not result in an uncorrectable error) in the error correction memory 114 as disclosed in Ratnam teaches the claimed “determining for each of the plurality of read recovery operations, whether a particular read recovery operation invoking a group of memory cells that are programmed together or read together, or both was successful; and incrementing a counter corresponding to the particular read recovery operation in response to a determination that the particular read recovery operation invoking the group of memory cells was successful.” Specifically, the Examiner finds counting of the number of errors corrected during error correction after each reading of the group of memory cells for each of the plurality of discrete read signals teaches the claimed “incrementing a counter corresponding to the particular read recovery operation in response to a determination that the particular read recovery operation invoking the group of memory cells was successful”.).
However, the Examiner finds Ratnam does not teach or suggest the claimed “method, comprising: performing a plurality of read recovery operations on a managed unit of memory comprising a plurality of; determining for each of the plurality of read recovery operations, whether a particular read recovery operation invoking a group of memory cells that are programmed together or read together, or both was successful; and incrementing a first counter corresponding to the particular read recovery operation in response to a determination that the particular read recovery operation invoking the group of memory cells was successful; and calculating a quantity of groups of memory cells corrected in the particular read recovery operation by subtracting a number written to a second counter from a number written to the first counter.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 15 as allowable over the prior art.  

Regarding claim 21, Ratnam et al. (U.S. Patent Application Publication No. 2014/0160845 A1) discloses: An apparatus (memory system 104), comprising: 
an error read flow component (controller 108) resident on a memory sub-system (memory devices 110-1, . . . , 110-C) and configured to: 
cause performance of a plurality of read recovery operations on a group of memory cells that are programmed or read together, or both; 
determine whether a particular read recovery operation invoking the group of memory cells was successful; and 
cause a counter corresponding to each of the plurality of read recovery operations to be incremented in response to a determination that the particular read recovery operation invoking the group of memory cells was successful
(Paragraph 0027]: “According to a number of embodiments of the present disclosure, the controller 108 can be configured to read data from a group of memory cells (e.g., a physical page of memory cells) of a memory array a plurality of times with a respective plurality of discrete read signals each having a different magnitude. The controller 108 (e.g., via error correction circuit 112) can error correct the data read from the group of memory cells with the plurality of discrete read signals and set one of the plurality of discrete read signals as a default read signal based at least in part on the error correction. After each reading and error correction, the controller 108 can store a number of errors corrected for the data read with each respective read signal in the error correction memory 114. In some embodiments, the controller 108 can set as the default, the read signal that results in the fewest errors based at least in part on the error correction results stored in the error correction memory 114. The data read from the group of memory cells can include user data (e.g., as opposed to test data from a known test data pattern). Such embodiments can be beneficial in reducing time used by writing test data and/or reducing wear on the memory 110-1, . . . 110-C from a number of program/erase cycles associated with writing test data. The data can be read, for the purposes of setting a default read signal, as a test operation (although reading user data rather than separately written test data). The test operation can be performed during idle time of the memory apparatus 110-1 . . . 110-C from which the data is read. Idle time can include time during which host operations are not being performed with respect to the memory device 110-1, . . . 110-C.”
Paragraph [0048]: “The data read from the group of memory cells using the plurality of lower page discrete read signals, for example at least one codeword, can be error corrected. One of the first plurality of discrete read signals can be set as a default read signal for the lower page of data based at least in part on the error correction. A number of errors corrected during error correction after each reading of the group of memory cells for each of the plurality of discrete read signals can be counted (for those discrete read signals that do not result in an uncorrectable error) and compared to set one of the discrete read signals as a default read signal based at least in part on the comparison (e.g., one of the discrete read signals that results in the fewest number of errors). Such a process can be repeated with different pluralities of discrete read signals to set default read signal magnitudes for each of read signals 450-1 and 450-3. For example, first upper page data from the group of memory cells can be read with each of a second plurality of discrete read signals (e.g., in the range of read signal 450-1). The first upper page data read from the group can be error corrected for each reading thereof and one of the second plurality of discrete read signals can be set as a default for the first upper page based at least in part on the error correction. Second upper page data can be read from the group of memory cells with each of a third plurality of discrete read signals (e.g., in the range of read signal 450-3). Error correction can be performed for each reading thereof and one of the third plurality of discrete read signals can be set as the default for the second upper page of data based at least in part on the error correction.”
The Examiner finds the controller 108 reading data from a group of memory cells (e.g., a physical page of memory cells) of a memory array a plurality of times with a respective plurality of discrete read signals each having a different magnitude as disclosed in Ratnam teaches the claimed “cause performance of a plurality of read recovery operations on a group of memory cells that are programmed or read together, or both”.
The Examiner further finds the controller 108 (e.g., via error correction circuit 112) error correcting the data read from the group of memory cells with the plurality of discrete read signals, and storing a number of errors corrected for the data read with each respective read signal (i.e., those discrete read signals that do not result in an uncorrectable error) in the error correction memory 114 as disclosed in Ratnam teaches the claimed “determine whether a particular read recovery operation invoking the group of memory cells was successful; and cause a counter corresponding to each of the plurality of read recovery operations to be incremented in response to a determination that the particular read recovery operation invoking the group of memory cells was successful.” Specifically, the Examiner finds counting of the number of errors corrected during error correction after each reading of the group of memory cells for each of the plurality of discrete read signals teaches the claimed “cause a counter corresponding to each of the plurality of read recovery operations to be incremented in response to a determination that the particular read recovery operation invoking the group of memory cells was successful”.).
However, the Examiner finds Ratnam does not teach or suggest the claimed “apparatus, comprising: an error read flow component resident on a memory sub-system and configured to: cause performance of a plurality of read recovery operations on a group of memory cells that are programmed or read together, or both; determine whether a particular read recovery operation invoking the group of memory cells was successful; and cause a counter corresponding to each of the plurality of read recovery operations to be incremented in response to a determination that the particular read recovery operation invoking the group of memory cells was successful wherein the error read flow component differentiates the success of a counter corresponding to the particular read recovery operation from the counter corresponding to the plurality of read recovery operation.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 21 as allowable over the prior art.  

Regarding claim 22, Ratnam et al. (U.S. Patent Application Publication No. 2014/0160845 A1) discloses: A method, comprising: 
performing a plurality of read recovery operations on a managed unit (controller 108) of memory (memory devices 110-1, . . . , 110-C) comprising a plurality of codewords; 
determining for each of the plurality of read recovery operations, whether a particular read recovery operation invoking a group of memory cells that are programmed together or read together, or both was successful; and 
incrementing a counter corresponding to the particular read recovery operation in response to a determination that the particular read recovery operation invoking the group of memory cells was successful
 (Paragraph 0027]: “According to a number of embodiments of the present disclosure, the controller 108 can be configured to read data from a group of memory cells (e.g., a physical page of memory cells) of a memory array a plurality of times with a respective plurality of discrete read signals each having a different magnitude. The controller 108 (e.g., via error correction circuit 112) can error correct the data read from the group of memory cells with the plurality of discrete read signals and set one of the plurality of discrete read signals as a default read signal based at least in part on the error correction. After each reading and error correction, the controller 108 can store a number of errors corrected for the data read with each respective read signal in the error correction memory 114. In some embodiments, the controller 108 can set as the default, the read signal that results in the fewest errors based at least in part on the error correction results stored in the error correction memory 114. The data read from the group of memory cells can include user data (e.g., as opposed to test data from a known test data pattern). Such embodiments can be beneficial in reducing time used by writing test data and/or reducing wear on the memory 110-1, . . . 110-C from a number of program/erase cycles associated with writing test data. The data can be read, for the purposes of setting a default read signal, as a test operation (although reading user data rather than separately written test data). The test operation can be performed during idle time of the memory apparatus 110-1 . . . 110-C from which the data is read. Idle time can include time during which host operations are not being performed with respect to the memory device 110-1, . . . 110-C.”
Paragraph [0048]: “The data read from the group of memory cells using the plurality of lower page discrete read signals, for example at least one codeword, can be error corrected. One of the first plurality of discrete read signals can be set as a default read signal for the lower page of data based at least in part on the error correction. A number of errors corrected during error correction after each reading of the group of memory cells for each of the plurality of discrete read signals can be counted (for those discrete read signals that do not result in an uncorrectable error) and compared to set one of the discrete read signals as a default read signal based at least in part on the comparison (e.g., one of the discrete read signals that results in the fewest number of errors). Such a process can be repeated with different pluralities of discrete read signals to set default read signal magnitudes for each of read signals 450-1 and 450-3. For example, first upper page data from the group of memory cells can be read with each of a second plurality of discrete read signals (e.g., in the range of read signal 450-1). The first upper page data read from the group can be error corrected for each reading thereof and one of the second plurality of discrete read signals can be set as a default for the first upper page based at least in part on the error correction. Second upper page data can be read from the group of memory cells with each of a third plurality of discrete read signals (e.g., in the range of read signal 450-3). Error correction can be performed for each reading thereof and one of the third plurality of discrete read signals can be set as the default for the second upper page of data based at least in part on the error correction.”
The Examiner finds the controller 108 reading codewords from a group of memory cells of a memory array a plurality of times with a respective plurality of discrete read signals each having a different magnitude as disclosed in Ratnam teaches the claimed “performing a plurality of read recovery operations on a managed unit of memory comprising a plurality of codewords”.
The Examiner further finds the controller 108 (e.g., via error correction circuit 112) error correcting the codewords from the group of memory cells with the plurality of discrete read signals, and storing a number of errors corrected for the data read with each respective read signal (i.e., those discrete read signals that do not result in an uncorrectable error) in the error correction memory 114 as disclosed in Ratnam teaches the claimed “determining for each of the plurality of read recovery operations, whether a particular read recovery operation invoking a group of memory cells that are programmed together or read together, or both was successful; and incrementing a counter corresponding to the particular read recovery operation in response to a determination that the particular read recovery operation invoking the group of memory cells was successful.” Specifically, the Examiner finds counting of the number of errors corrected during error correction after each reading of the group of memory cells for each of the plurality of discrete read signals teaches the claimed “incrementing a counter corresponding to the particular read recovery operation in response to a determination that the particular read recovery operation invoking the group of memory cells was successful”.).
However, the Examiner finds Ratnam does not teach or suggest the claimed “method, comprising: performing a plurality of read recovery operations on a managed unit of memory comprising a plurality of codewords; determining for each of the plurality of read recovery operations, whether a particular read recovery operation invoking a group of memory cells that are programmed together or read together, or both was successful; and incrementing a counter corresponding to the particular read recovery operation in response to a determination that the particular read recovery operation invoking the group of memory cells was successful; and performing a debugging operation based on information from the counter.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 22 as allowable over the prior art.  
Claims 2, 4-6, 8-14 and 18-22 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112